     Case 2:18-cv-00997-JAD-GWF Document 107 Filed 05/02/19 Page 1 of 3



 1 MORAN BRANDON BENDAVID MORAN
   Jeffery A. Bendavid (Nevada Bar No. 6220)
 2   j.bendavid@moranlawfirm.com
   Stephanie J. Smith (Nevada Bar No. 11280)
 3
      s.smith@moranlawfirm.com
 4 630  South 4th Street
   Las Vegas, Nevada 89101
 5 Telephone: (702) 384-8424

 6 BROWNE GEORGE ROSS LLP
   Eric M. George (CA State Bar No. 166403) (Admitted Pro Hac Vice)
 7   egeorge@bgrfirm.com
   Benjamin D. Scheibe (CA State Bar No. 101327) (Admitted Pro Hac Vice)
 8
     bscheibe@bgrfirm.com
 9 2121 Avenue of the Stars, Suite 2800
   Los Angeles, California 90067
10 Telephone: (310) 274-7100
   Facsimile: (310) 275-5697
11
   BROWNE GEORGE ROSS LLP
12 Andrew A. August (CA State Bar No. 112851) (Admitted Pro Hac Vice)

13   aaugust@bgrfirm.com
   101 California Street, Suite 1225
14 San Francisco, California 94111
   Telephone: (415) 391-7100
15 Facsimile: (415) 391-7198

16 Attorneys for Plaintiff Cary Katz

17
                                     UNITED STATES DISTRICT COURT
18
                                           DISTRICT OF NEVADA
19
     CARY KATZ, an individual,                         Case No. 2:18-CV-00997-JAD-GWF
20                                                     Hon. Jennifer A. Dorsey, Courtroom 6D
                       Plaintiff,
21
                 vs.                                   STIPULATION AND ORDER TO
22                                                     CONTINUE HEARING ON
   MARK STEYN, an individual; MARK                     DEFENDANTS’ MOTION TO
23 STEYN ENTERPRISES, INC., a _New                     COMPEL DISCOVERY
   Hampshire corporation; and DOES 1-10,
24 inclusive,                                          Judge:   Hon. Jennifer A. Dorsey, Courtroom
                                                       6D
25                     Defendants.
                                                       Trial Date: None Set
26
27

28
     1252313.1                                                      Case No. 2:18-CV-00997-JAD-GWF
                                                   -1-
                                STIPULATION AND ORDER TO CONTINUE HEARING
                                ON DEFENDANTS’ MOTION TO COMPEL DISCOVERY
     Case 2:18-cv-00997-JAD-GWF Document 107 Filed 05/02/19 Page 2 of 3



 1               Plaintiff CARY CATZ, by and through his counsel of record Andrew A. August of

 2 BROWNE GEORGE ROSS LLP and Jeffrey A. Bendavid and Stephanie J. Smith of MORAN BRANDON

 3 BENDAVID MORAN and Defendants Mark Steyn and Mark Steyn Enterprises (US) Inc. (collectively

 4 “Defendants”), by and through their counsel of record Melanie A. Hill of MELANIE HILL LAW

 5   PLLC    and Michael D. Murphy of ERVIN COHEN & JESSUP LLP file this Stipulation and Order to

 6 Continue Hearing on Defendants’ Motion to Compel Discovery as follows:

 7               IT IS HEREBY STIPULATED that the hearing be moved from Friday, May 17, 2019 at

 8 10:30 a.m. to May 24, 2019 at 2:30 p.m. to accommodate a scheduling conflict with Plaintiff’s

 9 counsel.

10 Dated: May 2, 2019                            MORAN BRANDON BENDAVID MORAN

11                                                  /s/ Stephanie J. Smith
12                                               JEFFERY A. BENDAVID, ESQ.
                                                 Nevada Bar No. 6220
13                                               STEPHANIE J. SMITH, ESQ.
                                                 Nevada Bar No. 11280
14                                               630 S. Fourth Street
                                                 Las Vegas, Nevada 89101
15
                                                 (702) 384-8424
16

17 Dated: May 2, 2019                            BROWNE GEORGE ROSS LLP

18                                                  /s/ Andrew A. August
                                                 ERIC M. GEORGE, ESQ.
19
                                                 CA State Bar No. 166403 (Admitted Pro Hac Vice)
20                                               BENJAMIN D. SCHEIBE, ESQ.
                                                 CA State Bar No. 101327 (Admitted Pro Hac Vice)
21                                               2121 Avenue of the Stars, Suite 2800
                                                 Los Angeles, California 90067
22                                               (310) 274-7100
23
                                                 ANDREW A. AUGUST, ESQ.
24                                               CA State Bar No. 112851 (Admitted Pro Hac Vice)
                                                 101 California Street, Suite 1225
25                                               San Francisco, California 94111
                                                 (415) 391-7100
26
27                                               Attorneys for Plaintiff Cary Katz

28
     1252313.1                                                      Case No. 2:18-CV-00997-JAD-GWF
                                                   -2-
                                STIPULATION AND ORDER TO CONTINUE HEARING
                                ON DEFENDANTS’ MOTION TO COMPEL DISCOVERY
     Case 2:18-cv-00997-JAD-GWF Document 107 Filed 05/02/19 Page 3 of 3



 1 Dated: May 2, 2019                       MELANIE HILL LAW PLLC

 2                                             /s/ Melanie A. Hill
 3                                          MELANIE A. HILL, ESQ.
                                            Nevada Bar No. 8796
 4                                          520 S. 7th Street, Suite A
                                            Las Vegas, Nevada 89101
 5                                          (702) 362-8500
 6

 7 Dated: May 2, 2019                       ERVIN COHEN & JESSUP LLP

 8                                             /s/ Michael D. Murphy
                                            MICHAEL D. MURPHY, ESQ.
 9                                          CA State Bar No. 224678 (Admitted Pro Hac Vice)
                                            8401 Wilshire Boulevard, Ninth Floor
10
                                            Beverly Hills, California 90212
11                                          (310) 273-6333

12                                          Attorneys for Defendants Mark Steyn and Mark Steyn
                                            Enterprises (US) Inc.
13

14

15

16               IT IS SO ORDERED.
17

18                                            Hon. George w. Foley
                                              UNITED STATES MAGISTRATE JUDGE
19
                                              DATED: 5/3/2019
20

21

22

23

24

25

26
27

28
     1252313.1                                                  Case No. 2:18-CV-00997-JAD-GWF
                                               -3-
                            STIPULATION AND ORDER TO CONTINUE HEARING
                            ON DEFENDANTS’ MOTION TO COMPEL DISCOVERY
